Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 03/24/2022 is acknowledged.
3.	 Claims 2-25 and 27-29 are pending.
4.	Claims 8-11, 14-16 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) claims 15-16 are withdrawn as being drawn to a nonelected group and claims 8-11, 14 and 25 are withdrawn for being directed to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021. 
5.	Claims 2-7, 12-13, 17-24 and 27-29 are under consideration as they read on an antibody comprising SEQ ID NO:358 and SEQ ID NO:359 which comprise the CDRs of SEQ ID NOs 352-357; 360-361, 368-369 and 388-389.   
6.	Applicant’s IDS documents filed on 01/24/2022 has been considered.
7.	The following rejections are necessitated by the amendment filed on 03/24/2022.
Claim Objections
8.	Claims 5, 12-13 and 23-24 are objected to because of the following informalities: 
A.	Claims 12-13 refer to proceeding claims 17-18.  A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
B.	Claims 12-13 are objected to under 37 CFR 1.75(c) as being in improper form because they are multiple dependent claims  See MPEP § 608.01(n).  
C.	Claim 5 recites cancelled claim 1. 
D.	Claims 23-24 recite “a.” as if there will be a list.
Appropriate correction is required.
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 2-7, 12-13, 17-18 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 87-90 and 98-99 of copending Application No. 16/054,035 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 87-88 and 98-99 are directed to antibodies comprising reference/instant SEQ ID NOs 368-369 and 370-371 (comprising SEQ ID NOs 362-367); and 388-389and 390-391 (comprising SEQ ID NOs 382-387).
	The reference teachings anticipate the claimed invention.
	The claimed invention differs from the prior art in the recitation of a kit with a container in claim 12; a pharmaceutical composition comprising a carrier, excipient or diluent of claim 13; and a scFv in claim 29.  
	It would have been obvious to have put an antibody for pharmaceutical use in a carrier, excipient or diluent and to have stored it in a container.  It would also have been obvious to have made the antibody into a scFv variant for particular pharmaceutical uses.  These variations to the claimed invention are well within the purview of one of ordinary skill in the art of anbtibody therapies.
	From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11.	Claims 19-24 appear to be in condition for allowance.  
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
July 2, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644